DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
To summarize the current election, the applicant elected group II, with traverse.
Claims 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds the permitted word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27, 29-34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (previously cited) in view of Debbabi et al. (previously cited), Chen et al. (previously cited) and Aydin et al. (previously cited) as evidenced by Yilgor et al. (previously cited) .
Stephenson teaches antimicrobial multi-filament sutures (fibrous article) with a polyurethane surface coating (see column 2 lines 8-13 and claim 1). Here the suture is envisioned to be made of PET amongst other named typical materials (see column 2 lines 40-45). The polyurethane is a segmented polymer with soft segments envisioned as aliphatic polyethers or aliphatic polyesters and hard segments of crystalline polymer (block copolymer) (see column 3 lines 30-57; instant claims 24 and 26-27). Yilgor et al. teach that such segmented polyurethanes are thermoplastic elastomers (see page 488 first partial paragraph and page 489-page 490 first full paragraph; instant claim 25). The coating is applied from a solution where the polyurethane is present at 3 to 10 wt% utilizing dipping, spraying , wiping, or roller coating (see column 5 lines 24-58). Stephenson does not teach the application of bioactive ceramic particles to the suture surface.
Debbabi et al. teach that braided poly(ethylene terephthalate) (PET) sutures have long since been employed due to their high tensile strength (see page 1418 second full paragraph). As a suture, they are commonly used in orthopedic surgeries (see page 1418 second full paragraph). An example is prepared with several filaments (fibers) that are braided into yarn (see page 1419 second full paragraph). 
Chen et al. teach the application of Bioglass® bioactive glass powder to the surface of degradable and non-degradable sutures in order to improve their bond strength with bone and other tissues (see page 654 second column and page 655 first column second full paragraph). Here the Bioglass® has a size of 5 m and is applied in combination with a poly(D,L-lactic acid) coating which acts as a glue (see page 355 first column first partial paragraph and last partial paragraph). The solvent employed to dissolve the polymer and suspend the Bioglass® is the same and does not include a dispersion aid or surfactant (see page 355 second column second full paragraph; instant claims 21 and 32). The sutures are dipped in a dispersion of the Bioglass® and after the final treatment step with polymer, the sutures are dried (see page 355 second column second full paragraph). The polymer is present in solution at 5 wt% (see page 355 second column second full paragraph).
Aydin et al. teach the production of a porous scaffold for orthopedic defects that has been coated with hydroxyapatite particles (see page B83 second column last paragraph). The preparation process applies a coating of collagen to the surface of the scaffold from a solution of collagen in aqueous acetic acid by incubating the scaffold in the solution several times (see page B84 second column second full paragraph). Subsequently, a dispersion of hydroxyapatite particles in an aqueous acetic acid solution is loaded on the scaffold by incubating the scaffold in the dispersion several times (see page B84 second column second full paragraph). The recitation of several times is viewed as a range that is greater than or equal to two and therefore overlaps with that instantly claimed (see instant claim 34). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Aydin et al. stress the importance of coating the hydroxyapatite particles onto the collagen coating layer immediately after its application so that they will adhere sufficiently to the scaffold, implying that this underlying layer acts as a glue (see page B84 second column second full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select PET as the suture material of Stephenson because it was disclosed as common and taught to be particularly useful for orthopedic surgeries by Debbabi et al. It additionally would have been obvious to coat these PET sutures with Bioglass® as taught by Chen et al., but via a coating scheme like that of Aydin et al. where the polyurethane coating polymer is applied via several treatments in a solution followed by several treatments in a dispersion of the bioactive ceramic particles in the same solvent system.  This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Here the application of the Bioglass® would be in effort to improve the tissue and bone bonding performance of the PET sutures that are commonly employed in orthopedic surgery. Aydin et al. teach an alternative method of applying a similar bioactive ceramic powder via the application of a coating material layer that acts as glue prior to the ceramic powder layer, where both the coating material and ceramic powder are applied with the same solvent. The modification then results in a method where the braided PET sutures are coated with a 3-10 wt% solution of segmented polyurethane, followed by multiple rounds of dip or spray treatment with a dispersion of 5 m Bioglass® in the same solvent, and drying of the double coated suture (see instant claims 21-23, 29, and 31-34). Stephenson teach dip and spray techniques for applying a coating, so the selection of either of them for applying the Bioglass® dispersion would have followed from their teachings. The drying meets the limitation of substantially removing the treating solvent since no particular amount of residual solvent is connected to “substantial removal”. These steps are the same as those instantly recited to result in bioactive ceramic particles partially embedded in the coating polymer, thus the same outcome would occur from the prior art based steps.  Further, Aydin et al. show that their application of polymer from a coating solution followed by a bioactive ceramic dispersion employing the same solvent yields bioactive ceramic particles slightly embedded in the polymer layer, where both the particles and polymer in the layer are exposed (see figure 1c and d; instant claims 21 and 41). The recitation “thereby resulting in the particles being partly embedded in the coating polymer layer of the coated fibers and exposed at the surface of the article” in claim 21 and “wherein step d. results in both the coating polymer layer and the bioactive ceramic particles being exposed at the surface of the article” express the intended result of a process step positively recited. According to MPEP 2111.04I, such recitations are not given patentable weight. In a further embodiment, both the hydroxyapatite of Aydin et al. and the Bioglass® of Chen et al. are taught to improve integration when applied as an implant coating, thus it would have been obvious to employ a combination of hydroxyapatite (calcium phosphate) and Bioglass® sized at the 5 m taught by Chen et al. for the bioactive ceramic coating. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). Therefore claims 21-23, 25-27, 29-34, and 41 are obvious over Stephenson  in view of Debbabi et al., Chen et al. and Aydin et al. as evidenced by Yilgor et al.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson in view of Debbabi et al., Chen et al. and Aydin et al. as evidenced by Yilgor et al. as applied to claims 21-23, 25-27, 29-34, and 41 above, and further in view of Barnes et al. (previously cited) and Severini (previously cited).
Stephenson in view of Debbabi et al., Chen et al. and Aydin et al. as evidenced by Yilgor et al. render obvious the limitations of instant claim 21 where the fibrous article is PET sutures and the coating polymer is a segmented polyurethane. A polycarbonate polyurethane is not explicitly taught.
Barnes et al. teach that the segmented thermoplastic poly(carbonate urethane) has been used for a number of medical implant applications and tends to have longer term stability than poly(ether urethanes) and poly(ester urethanes) (see page 129 first column third full paragraph-second column first partial paragraph). In addition, Barnes et al. teach the application of a calcium phosphate coating to a poly(carbonate urethane) surface on an implant (see page 129 second column second full paragraph).
Severini teach the application of poly(carbonate urethane) to stent implants as opposed to the commonly known poly(ether urethane) to improve its durability in the biological environment (see column 2 lines 1-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a poly(carbonate urethane) as the segmented polyurethane to coat the sutures of Stephenson  in view of Debbabi et al., Chen et al. and Aydin et al. as evidenced by Yilgor et al. This modification would have been obvious in light of both Barnes et al. and Severini who detail the better stability of the polycarbonate based segmented polyurethane over polyether based segmented polyurethanes. The modification is obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 28 is obvious over Stephenson  in view of Debbabi et al., Chen et al., Aydin et al. Barnes et al., and Severini as evidenced by Yilgor et al.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson  in view of Debbabi et al., Chen et al. and Aydin et al. as evidenced by Yilgor et al. as applied to claims 21-23, 25-27, 29-34, and 41 above, and further in view of Li et al. (International Orthopaedics 2012 36:191-197 – previously cited – henceforth Li B).
Stephenson  in view of Debbabi et al., Chen et al. and Aydin et al. as evidenced by Yilgor et al. render obvious the limitations of instant claim 21 where the fibrous article is PET sutures. The mass increase due to the Bioglass® is not detailed nor is a pretreatment of the sutures with a solvent or non-solvent.
Li B teaches the application of a Bioglass® coating to the surface of a  PET orthopedic implant (see abstract). The process first cleans the PET material then rinses the material in water (see page 192 first column second full paragraph). Subsequently, Li B treats the material with a dispersion that includes Bioglass® and water as the dispersion solvent (see page 192 first column second full paragraph). Li B goes on to teach that 4 mg of Bioglass® was coated onto their 60 mg PET implants and was found to be effective at inducing a desirable in vivo response (see page 196 first column last partial paragraph-second column first full paragraph). This corresponds to a mass gain of 6.7 wt%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pre-cleaning steps of Li B. for the production process of Stephenson  in view of Debbabi et al., Chen et al. and Aydin et al. as evidenced by Yilgor et al. This modification would have been obvious as the application of the same technique to a similar process in order to yield the same improvement. It additionally would have been obvious to employ the amount of mass increase taught by Li B for the Bioglass® coated suture of Stephenson  in view of Debbabi et al., Chen et al. and Aydin et al. as evidenced by Yilgor et al. because Li B teach it was suitable level for orthopedic applications. Therefore claims 35-36 are obvious over Stephenson  in view of Debbabi et al., Chen et al., Aydin et al., and Li B as evidenced by Yilgor et al.                    

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson in view of Debbabi et al., Chen et al. and Aydin et al. as evidenced by Yilgor et al. as applied to claims 21-23, 25-27, 29-34, and 41 above, and further in view of Hammer et al. (US PGPub No. 2003/0220700) and Miura (US Patent No. 3,839,068)  as evidenced by the Solvents reference (people.chem.umass.edu/xray/solvent.html - 2012).
Stephenson in view of Debbabi et al., Chen et al. and Aydin et al. as evidenced by Yilgor et al. render obvious the limitations of instant claim 21, where the bioactive ceramic particles are applied from a dispersion in a solvent for the underlying layer in order to adhere to the underlying polymer layer. The inclusion of a poor solvent for the polymer in the underlying layer in the dispersion is not detailed.
Hammer et al. teach connecting components of an implantable device (see abstract). Here one component is composed of a soluble polymer (see paragraph 25). A solvent is employed to partially dissolve the surface of this component and made to contact the component to be adhered (see paragraph 25). Upon evaporation of the solvent, the polymer solidifies and the components are attached to one another without damaging the components (see paragraph 26).
Miura et al. teach that a blend of a good polymer solvent (polymer solvent) and a poor polymer solvent (polymer non-solvent), at an appropriate ratio, can be employed to partially dissolve a film of that polymer (see column 2 lines 29-50 and 60-62 and claim 4). An example is provided where the non-solvent has a lower boiling point than the solvent (see table sample 3; Solvents reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a poor solvent (non-solvent) with a lower boiling point along with the good solvent with a higher boiling point for the polyurethane layer of Stephenson in view of Debbabi et al., Chen et al. and Aydin et al. as evidenced by Yilgor et al. in the dispersion of bioactive ceramic particles. This modification would have been obvious as the application of the  same technique to a similar product in order to yield the same improvement. Here partial surface dissolution of a polymer layer for the purpose of adhering a component to the layer permits the connection of components as desired without destroying the polymer layer. This modification would have been obvious in light of Hammer et al. who teach partial dissolution as a solvent based adhesion technique for a polymer containing component and Miura et al. who teach a solvent/non-solvent blend to achieve such partial dissolution. Therefore claim 37 is obvious over Stephenson  in view of Debbabi et al., Chen et al., Aydin et al., Hammer et al., and Miura et al. as evidenced by Yilgor et al. and the Solvents reference.


Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered. In light of the amendment to the claims, the objections, rejections under 35 USC 112, and rejections under 35 over Debbabi et al. in view of others are hereby withdrawn. The arguments directed toward the remaining rejections are not persuasive. 
The applicant did not comment on the objection to the disclosure due to the length of the abstract. Therefore the objection is maintained.
The applicant argues that the combination of references does not lead the to the claimed components because Chen et al. teach a degradable polymer for their coating. This argument from the applicant neglects the fact that the rejection modifies the coated suture of Stephenson which has a non-biodegradable coating, by adding the osteoconductive material of Chen et al. The rejection does not suggest adding the entire coating composition of Chen et al., as the applicant argues. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The applicant further argues that the combination of Stephenson, Debbabi et al., Chen et al., and Aydin et al. is the result of improper hindsight. The premise of the argument is flawed because it argues about a modification that the rejection does not suggest, namely the application of the coating composition of Chen et al. to the coated suture of Stephenson. The argument neglects the connection provided by Debabbi et al., pointing to the PET suture as well known and particularly useful in orthopedic application. The concept of Chen et al. is employed to improve the utility of the suture of Stephenson for orthopedic applications. Further, the two references, Chen et al. and Aydin et al., are cited as detailing techniques for the application of ceramic microparticles to implants to improve osteoblast interaction. The applicant argues the artisan of ordinary skill would have to be motivated to modify the process of Chen et al., but the artisan would already recognize that there are a finite number of ways to coat ceramic microparticles onto an implant surface and that of Chen et al. is not the only one. There is no evidence that the instant technique is superior to any other methodology in an unexpected fashion. Considering the fact, highlighted by the applicant, that Stephenson wanted to keep their coating thickness below a particular threshold, adding another polymer layer containing the ceramic microspheres would not be the most logical choice of technique. Aydin et al. indicate that the coating already employed by Stephenson can be used to function as an adhesive to secure the ceramic microparticles to the implant surface to facilitate better outcomes in orthopedic applications. 
The applicant argues that the device/implant to which Chen et al. and Aydin et al. apply their ceramic particles is different. This is of little consequence given that the utility of the particles in both instances is the same, namely improved cellular interaction in orthopedic applications. The applicant has pointed to no evidence and provided no scientifically based argument why the difference in geometry between the two components matters in regard to their concepts of application (e.g., dispersion of particles in polymer solution vs separate polymer solution and particle dispersion). Further, prior art shows that this separate polymer coating solution application then ceramic particle dispersion application process on sutures was known (see Bretcanu et al. Journal of Materials Science: Materials in Medicine 2004 15:893-899). However, Aydin et al. point out that this serial coating process can functionally convert the coating layer into an adhesive when the solvent employed in the particle dispersion also solubilizes the polymer layer a bit. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615